Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This action is in response to the Amendment filled on 11/08/2021. The amendment has been entered. Claims 1-11 have been amended. Claims 1-20 are pending, with claims 1 and 11 being independent in the instant application.

Response to Arguments
3.	Applicant's Arguments/Remarks filed on 11/08/2021 on page 9 regarding ‘Claim
Objections’ have been fully considered and found persuasive in view of the amended claims by the Applicant. Therefore, the previous Claim Objections has been withdrawn.
Applicant's Arguments/Remarks on page 9-11 regarding 35 U.S.C. 101 rejections have been fully considered and found persuasive in view of the amended claims and presented Arguments/Remarks by the Applicant. Therefore, the previous 35 U.S.C. 101 rejection has been withdrawn.
Applicant's Arguments/Remarks filed on pages 12-13 regarding 35 U.S.C. 102 and 103 rejections have been fully considered and are moot in view of Applicant's amendments to the claims and amended rejections detailed below. The new ground of rejections are necessitated by Applicant's claim amendments. Therefore, the previous rejections regarding 35 U.S.C. 102 and 103 are being amended in this current office action. (See analysis below Claim Rejections-35 U.S.C. 103).
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
 4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4, 7-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Patent No. US8510091B1) (hereinafter Zhao), (Applicant mentioned about this prior art reference in Specification of current application Efficient Full-Wave Electromagnetic Simulation with Hybrid Finite Element - Boundary Integral” by Kezhong Zhao et al. (hereinafter Kezhong).
Regarding claim 1, Zhao teaches A non-transitory machine readable medium storing executable instructions which when executed by a data processing system cause the data processing system to perform a method comprising: (Zhao disclosed in col. 19 lines 6-16 and col. 19 lines 31-34, the physical systems with electromagnetic fields being simulated and implemented in a computer system (e.g. a general-purpose computer with hardware, software, or a combination of both) includes a processing unit or microprocessor in communication with a main system memory. The computer system includes executable instructions or conceptually as a group of modules, that control the operation of the processing unit/processor, i.e. machine readable medium or memory stores executable instructions which is executed by the processor and perform the operation and method in a data processing system/computer system).
Zhao teaches determining a plurality of regions in a representation (Zhao disclosed in col. 2 lines 2-6) of a structure in a physical system (Zhao disclosed in col. 2 lines 53-65, the user-defined domains correspond to three-dimensional regions of physical objects of an electromechanical system designed to produce certain forces and torques and electrical, electronic, or optical structures being optimized), the plurality of regions including a first region and a second region (Zhao discussed in col. 8 lines 10-17 that a domain being decomposed into two non-overlapping subdomains as shown ;  
Zhao teaches determining that a first face of the first region is adjacent to a second face of the second region at an interface between the first face and the second face; (Zhao disclosed in col. 2 lines 2-8, the original domain is decomposed into several non-overlapping and repetitive subdomains such as, a cuboid spatial domain may be divided into a series of smaller adjacent cubes. The continuity of electromagnetic fields at the interfaces between the adjacent subdomains is enforced through suitable boundary conditions. Therefore, the adjacent subdomains (e.g. each cuboid spatial domain divided into series of smaller adjacent cubes), each subdomain is the first face of the first region (domain), adjacent to the next subdomain (i.e. second face of the second region) at an interface between the adjacent subdomains (the first face and second face)).
Zhao teaches … a finite element method used (Zhao disclosed in col. 1 lines 26-32) in a design process of the structure in the physical system (in col. 2 lines 53-65), 
However, Zhao do not explicitly teach determining that the first face includes a representation of an applied first finite element method (FEM) boundary condition that is not present in the second face; adding, in response to determining that the first FEM boundary condition is not present in the second face, the first FEM boundary condition to the second face at a position on the second face corresponding to a position of the representation of the first FEM boundary condition on the first face; generating meshes for use in a finite element method … the generation of the meshes constrained on the second face by the first FEM boundary condition added to the second face.
Kezhong teaches determining that the first face includes a representation of an applied first finite element method (FEM) boundary condition that is not present in the second face; adding, in response to determining that the first FEM boundary condition is not present in the second face, the first FEM boundary condition to the second face at a position on the second face corresponding to a position of the representation of the first FEM boundary condition on the first face; (Kezhong discussed in page 171 under section II (A), the FEBI solver partitioned the original problem domain Ω into two non-overlapping sub-domains Ω1 (FEM) and Ω2 (IE), as shown in Fig. 1. The common interface between Ω1 and Ω2 is denoted as ∂Ω1 and ∂Ω2 and this distinction is required because the formulation allows non-conformal coupling, including meshing basis function and basis order, between two domains (Ω1 and Ω2). Matrix assembling and solution for each solver domain can be treated independently and thus easily be parallelized. It has been discussed in page 173 under section III: “A hybrid FEBI was used to model this system using separate air regions … A single BI boundary, effectively a single IE domain, was applied to the bounding surface of both volumes. This BI boundary provides “communication” between the physically separate FEM volumes. These separate FEM volumes need not be solved as separate individual FEM domains as the general nature of the formulation takes the coupling into account even when these are physically separate. For comparison we also modeled this system using a fully enclosing, appropriately spaced rectangular box truncated with PMLs.” 
st and 2nd faces of two separate domains having applied finite element method (FEM) boundary condition. It has been discussed that the adding or coupling step happened in response to the formulation took place, when separate FEM volumes (1st and 2nd faces of 2 regions) are solved together (not being solved as separate individual FEM domains, even these are physically separate). Therefore, Kezhong taught the abovementioned two limitations in his disclosure).   
Kezhong teaches generating meshes for use in a finite element method … the generation of the meshes constrained on the second face by the first FEM boundary condition added to the second face. (Kezhong discussed in page 173 under section III: “A single BI boundary, effectively a single IE domain, was applied to the bounding surface of both volumes. This BI boundary provides “communication” between the physically separate FEM volumes. These separate FEM volumes need not be solved as separate individual FEM domains as the general nature of the formulation takes the coupling into account even when these are physically separate … in Figure 4 we consider a problem where one of the physically separate objects in the simulation is composed of conducting material … Using a finite element domain decomposition solver on 16 distribute compute cores such a simulation requires 32GB of memory and 1.25 hours to complete with four passes of automatic adapted meshing. In an analogy to the first example the overall finite element solution domain could be reduced by modeling this system as two physically separate FEM volumes with the FEM volumes …”.
st and 2nd faces of two separate domains having applied finite element method (FEM) boundary condition and this coupling step performed in response to the formulation took place, when separate FEM volumes (1st and 2nd faces of 2 regions) are solved together and get constrained (e.g. the 2nd face coupled with 1st face and the 1st FEM boundary condition is added to the second face). Moreover, mesh generated in above example when a finite element domain decomposition solver being applied on 16 distribute compute cores with four passes of automatic adapted meshing).
Therefore, Zhao and Kezhong are analogous art because they are related in generating of mesh using FEM (finite element method). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhao and Kezhong before him or her, to modify the applying/adding of FEM boundary condition of Zhao to include the applying/adding of FEM boundary condition based on the solution (on the finite element problem) of the formulation, takes the coupling into account even when the surfaces of two non-overlapping sub-domains are physically separate. The suggestion/motivation for doing so would have been obvious by Kezhong because by using a finite element domain decomposition solver on 16 distribute compute cores such a simulation requires less memory space and time to complete with automatic adapted meshing, thus allowing users to reduce the size of the FEM solution region (Kezhong disclosed in page 173 (under section III) and page 174 (under section ‘Conclusion’)). Therefore, it would have been obvious to combine Kezhong with Zhao to obtain the invention as specified in the instant claim(s). 
Regarding claim 2, Zhao and Kezhong teach The non-transitory machine readable medium as in claim 1 wherein the method further comprises:  
Kezhong teaches determining that the second face includes a representation of an applied second FEM boundary condition that is not present on the first face; adding, in response to determining that the second FEM boundary condition is not present on the first face, the second FEM boundary condition to the first face at a position on the first face corresponding to a position of the representation of the second FEM boundary condition on the second face; (Kezhong discussed in page 171 under section II (A), the FEBI solver partitioned the original problem domain Ω into two non-overlapping sub-domains Ω1 (FEM) and Ω2 (IE), as shown in Fig. 1. The common interface between Ω1 and Ω2 is denoted as ∂Ω1 and ∂Ω2 and this distinction is required because the formulation allows non-conformal coupling, including meshing basis function and basis order, between two domains (Ω1 and Ω2). Matrix assembling and solution for each solver domain can be treated independently and thus easily be parallelized. It has been discussed in page 173 under section III: “A hybrid FEBI was used to model this system using separate air regions … A single BI boundary, effectively a single IE domain, was applied to the bounding surface of both volumes. This BI boundary provides “communication” between the physically separate FEM volumes. These separate FEM volumes need not be solved as separate individual FEM domains as the general nature of the formulation takes the coupling into account even when these are physically separate. For comparison we also modeled this system using a fully enclosing, appropriately spaced rectangular box truncated with PMLs.” 
st and 2nd faces of two separate domains having applied finite element method (FEM) boundary condition. It has been discussed that the adding or coupling step happened in response to the formulation took place, when separate FEM volumes (1st and 2nd faces of 2 regions) are solved together (not being solved as separate individual FEM domains, even these are physically separate). Therefore, Kezhong taught the abovementioned two limitations in his disclosure).
and wherein Kezhong teaches the generation of meshes is constrained on the first face by the second FEM boundary condition added to the first face; (Kezhong discussed in page 173 under section III: “A single BI boundary, effectively a single IE domain, was applied to the bounding surface of both volumes. This BI boundary provides “communication” between the physically separate FEM volumes. These separate FEM volumes need not be solved as separate individual FEM domains as the general nature of the formulation takes the coupling into account even when these are physically separate … in Figure 4 we consider a problem where one of the physically separate objects in the simulation is composed of conducting material … Using a finite element domain decomposition solver on 16 distribute compute cores such a simulation requires 32GB of memory and 1.25 hours to complete with four passes of automatic adapted meshing”.
Examiner interprets, the coupling between two separate individual FEM domains i.e. 1st and 2nd faces of two separate domains having applied finite element method (FEM) boundary condition and this coupling step performed in response to the st and 2nd faces of 2 regions) are solved together and get constrained (e.g. the 2nd face coupled with 1st face and the 1st FEM boundary condition is added to the second face). Moreover, mesh generated in above example when a finite element domain decomposition solver being applied on 16 distribute compute cores with four passes of automatic adapted meshing).
and wherein Kezhong teaches the generation of meshes on the first face is performed independently of the generation of meshes on the second face. (Kezhong discussed in page 171-172 under section II (A), the common interface between Ω1 and Ω2 is denoted as ∂Ω1 and ∂Ω2. This distinction is required because the formulation allows non-conformal coupling, including meshing basis function and basis order, between two domains. Matrix assembling and solution for each solver domain can be treated independently and thus parallelized. The implementation Kezhong’s disclosure, the FEM domains are decomposed into multiple FEM domains so that entire process is distributed parallel with multiple levels of hierarchy. Moreover, it has been discussed in page 173 (at left side col.) a finite element domain decomposition solver being applied on 16 distribute compute cores with four passes of automatic adapted meshing. The overall finite element solution domain (in first example, separate FEM volumes did not solved as separate individual FEM domains) can be reduced by modeling the system as two physically separate FEM volumes with the FEM volumes.
Examiner interprets, mesh generation on the 1st and 2nd faces happened individually i.e. solution for each solver domain has been treated independently and parallelized).
Regarding claim 3, Zhao and Kezhong teach The non-transitory machine readable medium as in claim 1 wherein the method further comprises: Zhao teaches computing one or more physical properties of the structure based on the generated meshes, wherein the one or more physical properties are computed based on solving electromagnetic fields on the generated meshes using boundary conditions, materials and excitations. (Zhao disclosed in col. 4 lines 19-33 and in col. 6 lines 6-28, block system matrix get generated using finite elements defined over mesh grids of the subdomains or plurality of regions where physical properties of the domain get computed using the system matrix A and excitation vector b. The electromagnetic field is simulated based on the block system matrix and this matrix get solved using boundary conditions/constraints. Moreover, in col. 19 lines 20-23, it has been discussed that the user can specify the boundaries and material properties of the user-defined domain, and/or select the types of fields to be simulated). 
Regarding claim 4, Zhao and Kezhong teach The non-transitory machine readable medium as in claim 1 wherein Zhao teaches each region, in the plurality of regions, is a domain that is created as part of a domain decomposition method (Zhao disclosed in col. 1 lines 66-67 to col. 2 lines 1-6, a powerful technique “domain decomposition method (DDM)”, in order to facilitate parallel solution of large electromagnetic problems, provides an efficient and effective preconditioner. In DDM method, the original domain of the problem is decomposed into several non-overlapping and repetitive subdomains) and wherein decomposition of domains is nonconformal (In col. 5 lines 35-40, it has been discussed that if two subdomains 
However, Zhao do not explicitly teach decomposition of domains is nonconformal and is used to formulate a solution.
Kezhong teaches decomposition of domains is nonconformal and is used to formulate a solution (Kezhong disclosed in page 271 under section II (A): “The common interface between Ω1 and Ω2 is denoted as ∂Ω1 and ∂Ω2. This distinction is necessary since the formulation allows non-conformal coupling, including meshing basis function and basis order, between two domains. Matrix assembling and solution for each solver domain can be treated independently and thus easily parallelized.” Kezhong taught decomposed domains Ω1 and Ω2 having common interface or distinction, which is required for non-conformal coupling. The matrix assembling and solution for each solver domain can be treated independently i.e. domain with nonconformal property being used to formulate a solution for each sub-domain).
Regarding claim 7, Zhao and Kezhong teach The non-transitory machine readable medium as in claim 1 wherein Zhao teaches at the interface between the first face and the second face, the first face is in contact with the second face. (Zhao disclosed in col. 14 lines 42-51: “FIG. 3 illustrates, for example, a cuboid domain that is 'sliced’, i.e., linearly portioned, into ten adjacent subdomains … the subdomains of any decomposition scheme are preferably numbered starting with the subdomain containing the excitation, followed by the adjacent subdomains (i.e., the “next neighbors' of the first subdomain), followed by the subdomains surrounding the neighbors (i.e., the Zhao discussed that adjacent subdomains or two faces/surfaces of the subdomains are just next to each other i.e. the first face is in contact with the second face).
Regarding claim 8, Zhao and Kezhong teach The non-transitory machine readable medium as in claim 1 wherein the first FEM boundary condition is one or more of: (1) a boundary condition obtained from properties of an object that is not meshed inside of the object and instead is represented by the first FEM boundary condition on the object's surface that is applied to the first face; or Zhao teaches (3) boundary condition defined by a designer. (Since, Applicant mentioned about 3 embodiments for FEM boundary condition in the claim 8, for purposes of applying prior art and to facilitate compact prosecution, Examiner would only consider second and third embodiments for FEM boundary condition. Zhao disclosed in col. 1 lines 12-16: “Physical fields can often be simulated over a user-defined domain—e.g., a surface or volume specified geometrically … and modeling the field-governing equations and applicable boundary conditions with a system matrix equation …” It has been discussed in Zhao’s invention that user can specify/define the boundaries and material properties of the user-defined domain and physical fields simulated over a user-defined domain).
However, Zhao do not explicitly teach (2) a boundary condition used to represent a physical feature or property or characteristic on the first face;
Kezhong teaches (2) a boundary condition used to represent a physical feature or property or characteristic on the first face; (Kezhong disclosed in page 171 under ‘Introduction’: “In this FEBI formulation, an infinite unknown domain is boundary condition at the interface.” In page 173 under section III: “A hybrid FEBI was used to model this system using separate air regions … A single BI boundary, effectively a single IE domain, was applied to the bounding surface of both volumes. This BI boundary provides “communication” between the physically separate FEM volumes. These separate FEM volumes need not be solved as separate individual FEM domains as the general nature of the formulation takes the coupling into account even when these are physically separate.” Kezhong taught coupling or communication” between the physically separate FEM volumes or these two domains is taken into account through an appropriate boundary condition at the interface i.e. a boundary condition is used to represent a physical feature or property on the first face or any of the domain).
Regarding claim 9, Zhao and Kezhong teach The non-transitory machine readable medium as in claim 1, wherein Kezhong teaches the first FEM boundary condition constrains the generation of the meshes by requiring that all mesh elements inside a perimeter of the representation of the applied first FEM boundary condition be wholly contained within the perimeter and no mesh element related to the first FEM boundary condition extends across the perimeter and no mesh element outside of the perimeter extends across the perimeter. (Kezhong discussed in page 171 under Abstract that an efficient hybrid simulation technique has been introduced for solving open boundary problems and this technique combines a finite element solution for volumetric fields and a method of moments truncation boundary which is built on a domain decomposition infrastructure. It has been discussed under ‘Introduction’, FEM, as a volumetric field solver, require truncation of an infinite domain to a finite domain on artificial truncation surfaces. Moreover, in page 173 under section III, it has been mentioned the separate FEM volumes is not solved as separate individual FEM domains as the formulation takes the coupling into account even when these are physically separate. Kezhong modeled this system using a fully enclosing, appropriately spaced rectangular box truncated with PMLs (perfectly matched layer). 
Examiner interprets, a truncation boundary, finite domain on artificial truncation surfaces or truncated rectangular box with perfectly matched layer each are FEM boundary condition constrains the generation of the meshes, all mesh elements inside a perimeter of the representation of the applied first FEM boundary condition be wholly contained within the perimeter and no mesh element related to the first FEM boundary condition extends across the perimeter and no mesh element outside of the perimeter extends across the perimeter i.e. Kezhong’s disclosure taught the feature, (the representation of the applied FEM boundary condition is fully contained within the perimeter) represented as truncated rectangular box).
Regarding claim 10, Zhao and Kezhong teach The non-transitory machine readable medium as in claim 9 wherein Zhao teaches the first region includes a plurality of tetrahedral including a first tetrahedron that includes the first face as a surface of the first tetrahedron and wherein the second region includes a plurality of tetrahedral including a second tetrahedron that includes the second face as a surface of the second tetrahedron, and wherein mesh elements on the first and second faces are triangles. (Zhao disclosed in col. 1 lines 31-35: “FEM typically involves representing a surface or spatial volume as many small component elements. This discretization may be accomplished by defining a mesh grid (such as, e.g., a triangular, tetrahedral, or other polygonal mesh) over the domain.” In col. 5 lines 28-35: “A two-dimensional domain or subdomain (i.e., a surface), for example, may be "meshed into polygonal (e.g., triangular or quadrilateral) elements … A three-dimensional domain or sub-domain may, for example, be divided into tetrahedral elements ...” Moreover, in col. 6 lines 26-41: “The dimensionality of the system matrix and the solution and excitation vectors is the number of basis functions, or finite elements. The system matrix A generally has block form. For example, for the case of two subdomains … where the diagonal blocks Ki, correspond to the individual subdomains Ωi, and off-diagonal blocks -Gij, corresponds to couplings between the subdomains. In certain embodiments, the diagonal blocks (or submatrices) themselves are block lower triangular matrices, whose diagonal sub-blocks are symmetric …” Therefore, the surface or spatial volume being discretized by defining a mesh grid as triangular, tetrahedral, or other polygonal mesh i.e. FEM represented in a surface or spatial volume includes many small component elements. The two subdomains in “the system matrix A” are considered as 1st domain/region having first face or surface of the first tetrahedron and second face or surface of the second tetrahedron respectively and the submatrices in the diagonal blocks of the system matrix are triangular matrices i.e. 1st and 2nd faces are triangles).
Regarding claim 11, Zhao teaches A machine implemented method comprising: (Zhao taught the machine implemented method in col. 19 lines 6-16). 
Zhao teaches determining a plurality of regions in a representation (Zhao disclosed in col. 2 lines 2-6) of a structure in a physical system (Zhao disclosed in col. 2 lines 53-65, the user-defined domains correspond to three-dimensional regions of physical objects of an electromechanical system designed to produce certain forces and torques and electrical, electronic, or optical structures being optimized), the plurality of regions including a first region and a second region (Zhao discussed in col. 8 lines 10-17 that a domain being decomposed into two non-overlapping subdomains as shown FIG. 2. i.e. domain Ω is decomposed into two non-overlapping subdomains Ω1 and Ω2 by an interface);  
Zhao teaches determining that a first face of the first region is adjacent to a second face of the second region at an interface between the first face and the second face; (Zhao disclosed in col. 2 lines 2-8, the original domain is decomposed into several non-overlapping and repetitive subdomains such as, a cuboid spatial domain may be divided into a series of smaller adjacent cubes. The continuity of electromagnetic fields at the interfaces between the adjacent subdomains is enforced through suitable boundary conditions. Therefore, the adjacent subdomains (e.g. each cuboid spatial domain divided into series of smaller adjacent cubes), each subdomain is the first face of the first region (domain), adjacent to the next subdomain (i.e. second face of the second region) at an interface between the adjacent subdomains (the first face and second face)).
Zhao teaches … a finite element method used (Zhao disclosed in col. 1 lines 26-32) in a design process of the structure in the physical system (in col. 2 lines 53-65), 
However, Zhao do not explicitly teach determining that the first face includes a representation of an applied first finite element method (FEM) boundary condition that is not present in the second face; adding, in response to determining that the first FEM boundary condition is not present in the second face, the first FEM boundary condition to the second face at a position on the second face corresponding to a position of the representation of the first FEM boundary condition on the first face; generating meshes for use in a finite element method … the generation of the meshes constrained on the second face by the first FEM boundary condition added to the second face.
Kezhong teaches determining that the first face includes a representation of an applied first finite element method (FEM) boundary condition that is not present in the second face; adding, in response to determining that the first FEM boundary condition is not present in the second face, the first FEM boundary condition to the second face at a position on the second face corresponding to a position of the representation of the first FEM boundary condition on the first face; (Kezhong discussed in page 171 under section II (A), the FEBI solver partitioned the original problem domain Ω into two non-overlapping sub-domains Ω1 (FEM) and Ω2 (IE), as shown in Fig. 1. The common interface between Ω1 and Ω2 is denoted as ∂Ω1 and ∂Ω2 and this distinction is required because the formulation allows non-conformal coupling, including meshing basis function and basis order, between two domains (Ω1 and Ω2). Matrix assembling and solution for each solver domain can be treated independently and thus easily be parallelized. It has been discussed in page 173 under section III: “A hybrid FEBI was used to model this system using separate air regions … applied to the bounding surface of both volumes. This BI boundary provides “communication” between the physically separate FEM volumes. These separate FEM volumes need not be solved as separate individual FEM domains as the general nature of the formulation takes the coupling into account even when these are physically separate. For comparison we also modeled this system using a fully enclosing, appropriately spaced rectangular box truncated with PMLs.” 
Examiner interprets, the ‘adding’ step of this claim limitation as “coupling” between two separate individual FEM domains i.e. 1st and 2nd faces of two separate domains having applied finite element method (FEM) boundary condition. It has been discussed that the adding or coupling step happened in response to the formulation took place, when separate FEM volumes (1st and 2nd faces of 2 regions) are solved together (not being solved as separate individual FEM domains, even these are physically separate). Therefore, Kezhong taught the abovementioned two limitations in his disclosure).   
Kezhong teaches generating meshes for use in a finite element method … the generation of the meshes constrained on the second face by the first FEM boundary condition added to the second face. (Kezhong discussed in page 173 under section III: “A single BI boundary, effectively a single IE domain, was applied to the bounding surface of both volumes. This BI boundary provides “communication” between the physically separate FEM volumes. These separate FEM volumes need not be solved as separate individual FEM domains as the general nature of the formulation takes the coupling into account even when these are physically automatic adapted meshing. In an analogy to the first example the overall finite element solution domain could be reduced by modeling this system as two physically separate FEM volumes with the FEM volumes …”.
Examiner interprets, the coupling between two separate individual FEM domains i.e. 1st and 2nd faces of two separate domains having applied finite element method (FEM) boundary condition and this coupling step performed in response to the formulation took place, when separate FEM volumes (1st and 2nd faces of 2 regions) are solved together and get constrained (e.g. the 2nd face coupled with 1st face and the 1st FEM boundary condition is added to the second face). Moreover, mesh generated in above example when a finite element domain decomposition solver being applied on 16 distribute compute cores with four passes of automatic adapted meshing).
Therefore, Zhao and Kezhong are analogous art because they are related in generating of mesh using FEM (finite element method). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhao and Kezhong before him or her, to modify the applying/adding of FEM boundary condition of Zhao to include the applying/adding of FEM boundary condition based on the solution (on the finite element problem) of the formulation, takes the coupling into account even when the surfaces of two non-overlapping sub-domains are physically separate. The suggestion/motivation for doing Kezhong because by using a finite element domain decomposition solver on 16 distribute compute cores such a simulation requires less memory space and time to complete with automatic adapted meshing, thus allowing users to reduce the size of the FEM solution region (Kezhong disclosed in page 173 (under section III) and page 174 (under section ‘Conclusion’)). Therefore, it would have been obvious to combine Kezhong with Zhao to obtain the invention as specified in the instant claim(s).
Regarding claims 12-14 and 17-20 Zhao and Kezhong teaches The method as in claim 11 incorporating the rejection of claims 2-4 and 7-10 because claims 12-14 and 17-20 have substantial similar claim language as claims 2-4 and 7-10, therefore claims 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Kezhong as discussed above for substantially similar rationale.
Claims 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Kezhong and further in view of a paper by Liang Sun et al. (“Decomposing complex thin-walled CAD models for hexahedral dominant meshing”) (hereinafter Sun).
Regarding claim 5, Zhao and Kezhong teach The non-transitory machine readable medium as in claim 1 wherein the plurality of regions are determined either manually or automatically and the plurality of regions are non-overlapping (Zhao disclosed in col. 5 lines 21-37 : “The method begins with the definition of the domain of interest (step 100) by the user, and the decomposition of that domain into multiple subdomains (step 102). In preferred embodiments, the decomposition into subdomains is accomplished automatically, without human intervention, using, e.g., a 
However, Zhao and Kezhong do not explicitly teach the adding is done through imprint sheets that can be transformed when processing copied regions. 
and wherein Sun teaches the adding is done through imprint sheets that can be transformed when processing copied regions. (Sun disclosed in page 14 at 2nd para: “To identify thin-sheet regions in an assembly model, e.g. the riveted plate assembly in Fig. 16 (a), each component can be processed separately using the method described in this work.
At 3rd para (in same page 14): “By first imprinting the different components in the assembly onto each other, e.g. Fig. 16 (b) and (c) the thin-sheet decomposition can then be executed for each individual component, but will respect the features created by the imprinted lines. The resulting decomposition is shown in Fig. 16 (d) and (e) with an exploded view used to distinguish between the decomposed subsets. Four thin-sheet regions are identified, and two residual cells are produced to capture the rivet imprint. By applying the same mesh to the bounding faces of the thin-sheet where they are in contact, and sweeping it through the thickness, the hex mesh created will be conformal where they meet.” Here, the imprinting or adding is done through imprint sheets (thin-sheet in Sun’s disclosure) and a transformation is noticed in Fig. 16 (d) and (e) when 
Therefore, Zhao, Kezhong and Sun are analogous because they are related in generation of mesh using FEM (finite element method). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhao, Kezhong and Sun before him or her, to modify the applying/adding of FEM boundary condition of Zhao and Kezhong to include the applying/adding step by using imprint sheets of Sun. The suggestion/motivation for doing so would have been obvious by Sun because “The method delivers a substantial step towards automatic hex meshing for complex thin-walled geometries. A significant reduction of the degrees of freedom (DOF) can be achieved by applying anisotropic hex elements to the identified thin-sheet regions.” (Sun disclosed in Abstract). Therefore, it would have been obvious to combine Sun with Zhao and Kezhong to obtain the invention as specified in the instant claim(s). 
Regarding claim 15, Zhao and Kezhong teach the method as in claim 14 incorporating the rejection of claim 5 because claim 15 has substantial similar claim language as claim 5, therefore claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Kezhong and Sun as discussed above for substantially similar rationale.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Kezhong and further in view of a book “Advances in Manufacturing and Processing of Materials and Structures” by Yoseph Bar-Cohen (hereinafter Cohen). 
Regarding claim 6, Zhao and Kezhong teach The non-transitory machine readable medium as in claim 1, however, Zhao and Kezhong do not explicitly teach the representation of the structure is contained in a digital file that is used in a computer aided design process of the structure, and the computer aided design process produces an output that is used to fabricate the structure. 
Cohen teaches the representation of the structure is contained in a digital file that is used in a computer aided design process of the structure, (Under broadest reasonable interpretation (BRI), the “representation of the structure” would be considered as geometric solid object. The prior art Cohen disclosed in page 16 of chapter 2 under section 2.2: “A CAD database does not include only geometry data, for the various features it produces, but also data on product structure and manufacturing data (such as dimensions, dimension and form tolerances, materials, and production-related information).” Here, CAD database is the digital file which contains data on product structure, geometry data etc. i.e. CAD database contains the representation of a structure. Moreover, Cohen mentioned in page 16-17, regarding Figure 2.1: “the 3D model of the parts and the product and all data generated by the use of the various analysis and manufacturing tools. Results obtained by the various connected applications and required changes in the model are directly implemented in the CAD database of each part/product. Specialized interrogations to the part/product database can be made by the various departments involved in the design process.” Therefore, it is understood that digital file or CAD database is used in the design process of a structure).
and Cohen teaches the computer aided design process produces an output that is used to fabricate the structure. (Examiner would interpret “fabricate the structure’ as “manufacture or produce the structure”. Cohen disclosed in page 5 of chapter 1 under section 1.3.1: “CAD involves the use of a computer to create, analyze, simulate, optimize, and modify the design of mechanical, electrical, thermal, fluid, and other systems … The output of a CAD analysis is electronic files that can be used to produce printed circuits or for rapid prototyping parts or structures that simulate the manufacturing operation.” Here, Cohen discussed that CAD is an interactive tool that effectively integrates computer graphics software and other science rules to minimize potential fabrication errors. The output of a CAD analysis is electronic files that can be used to produce printed circuits or structures that simulate the manufacturing operation i.e. the output provided from CAD is used to produce or manufacture a structure)
Therefore, Zhao, Kezhong and Cohen are analogous because they are related to have 3D object/structure using mesh generation techniques in a CAD system or computer system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhao, Kezhong and Cohen before him or her, to modify the solving boundary problems by applying the finite element method (FEM) used in the design process of the structure of Zhao and Kezhong, to include a digital file or database includes representation of the structure and CAD design process used to fabricate the structure of Cohen. The suggestion/motivation for doing so would have been obvious by Cohen because one of the most important numerical techniques that are used to solve problems is the finite element method (FEM). This technique determines for partial differential equations Cohen disclosed in page 2 under section 1.2.1 (in 2nd para) and in page 5 of chapter 1 under section 1.3.1). Therefore, it would have been obvious to combine Cohen with Zhao and Kezhong to obtain the invention as specified in the instant claim(s).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sundaram et al. (Patent No: US10121279 B1) disclosed systems and methods for generating a mesh assembly for simulating a physical system or structure in computer-aided design. The mesh representation is used in setting up and solving equations for finite element analysis, which may include the numerical solution of partial differential equations. A mesh assembly including the first and second meshes is generated based on positioning data for the first and second objects and based on a determination that the first and second meshes are in contact in the mesh assembly. The portions of a mesh assembly solved using the finite element analysis technique are meshed with tetrahedrons. All triangles of a facet is belong to the same set of model faces and have the same pair of regions and the "model face" used in CAD geometry descriptions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
   	 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148